        Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 1 of 38


                                                                                                    9/18/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ANYELA SALAZAR, ANEL HERNANDEZ,                                         :
ROBERT ENMANUEL EMILIANO, and                                           :
CAROLINA PICHARDO,                                                      :   REPORT &
                                                                        :   RECOMMENDATION
                  Plaintiffs,                                           :
                                                                        :   16-CV-7743 (VB) (JLC)
         -against-                                                      :
                                                                        :
203 LENA INC. d/b/a COCINA TALLER and                                   :
DARIO OLEAGA,                                                           :
                                                                        :
                  Defendants.                                           :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

To the Honorable Vincent L. Briccetti, United States District Judge:

        Plaintiffs Anyela Salazar, Anel Hernandez, Robert Emiliano, and Carolina

Pichardo (together, “Plaintiffs”) were employed at a restaurant named Cocina Taller

in Manhattan at various times between July 2014 and November 2016. Plaintiffs

allege that 203 Lena Inc. d/b/a Cocina Taller and Dario Oleaga (together,

“Defendants”) violated the Fair Labor Standards Act and New York Labor Law by

failing to pay them minimum and overtime wages and spread of hours

compensation, and by failing to provide them with wage statements and wage

notices. On January 3, 2020, a default judgment on liability was granted against

Defendants and on January 6, 2020, the matter was referred to me for an inquest

into damages. For the reasons that follow, I recommend that Plaintiffs be awarded

$125,236.22 in damages, as apportioned below, along with pre-judgment and post-

judgment interest, and $23,561.50 in attorneys’ fees and costs.



                                                        1
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 2 of 38




                                I.     BACKGROUND

A.     Facts

       The following facts, which are drawn from a review of Plaintiffs’ pleadings,

affidavits, and submissions related to this inquest, are deemed established for the

purpose of determining the damages to which they are entitled. See, e.g., City of

New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (“It is an

‘ancient common law axiom’ that a defendant who defaults thereby admits all ‘well-

pleaded’ factual allegations contained in the complaint.”) (internal citation omitted);

Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (“In light of [defendants’]

default, a court is required to accept all of [plaintiffs’] factual allegations as true and

draw all reasonable inferences in [their] favor[.]”) (citing Au Bon Pain Corp. v.

Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)).

       Defendant Dario Oleaga owns and operates a Latin American restaurant in

Manhattan named Cocina Taller. Amended Complaint (“Compl.”), Dkt. No. 27

¶¶ 1–2. At various times between 2014 and 2016, Plaintiffs were employed as

waiters at Cocina Taller. Id. ¶¶ 7–14, 20–22. Defendants regularly failed to pay

Plaintiffs the minimum wage, as required by the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”), and failed to provide them with wage

statements and wage notices, as required by NYLL and the Wage Theft Prevention

Act. Id. ¶¶ 91–97, 120–27. Moreover, Salazar, Hernandez, and Emiliano were

never compensated with overtime wages as required by the FLSA and NYLL

despite regularly working more than 40 hours per week, and also had their wages




                                            2
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 3 of 38




unlawfully deducted for “customer walk-outs.” Id. ¶¶ 40, 56, 72, 105–14.

Defendants also failed to pay Salazar and Hernandez “spread of hours”

compensation for days in which they worked more than 10 hours, as required by

NYLL. Id. ¶¶ 115–19.

B.    Procedural History

      On October 4, 2016, Plaintiffs commenced this action by filing a complaint

against Oleaga, 203 Lena, and Pedro Abel, which Defendants moved to dismiss on

December 14, 2016. Dkt. Nos. 1, 18. On January 12, 2017, Plaintiffs filed an

amended complaint, naming as Defendants only 203 Lena and Oleaga. Dkt. No. 27.

Defendants answered the amended complaint on May 15, 2017. Dkt. No. 28. On

May 15, 2017, defense counsel filed a motion to withdraw, which was granted on

May 16, 2017. Dkt. Nos. 32–35. Thereafter, on July 5, 2017, Plaintiffs moved to

compel Defendants to respond to discovery requests and to retain counsel. Dkt. No.

36. The motion, which was unopposed, was granted on August 23, 2017. Dkt. No.

42. Following a letter from 203 Lena’s bankruptcy counsel reporting that the

business had filed for bankruptcy in August 2017, the case was then stayed as to

both Defendants on September 7, 2017. Dkt. Nos. 43–44.

      Following the filing of a notification that the bankruptcy proceeding had been

dismissed, the stay was lifted on May 17, 2019 and 203 Lena was directed to retain

counsel. Dkt. No. 60. Oleaga was instructed to file a letter on the docket by June

17, 2019 updating his address if he chose to proceed pro se. Id. Neither Defendant

complied with this order, even after an extension of the deadline. See Dkt. Nos. 63,




                                         3
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 4 of 38




66. After continued noncompliance with the order, the Clerk entered Defendants’

default on August 20, 2019. Dkt. No. 67.

      Plaintiffs subsequently moved by order to show cause for default judgment

against Defendants on November 21, 2019, Dkt. Nos. 78–79, and submitted a

memorandum of law in support of their motion, along with affidavits, damages

calculations, paystub records, and attorney billing records. See Plaintiffs’

Memorandum of Law in Support of Motion for Default Judgment (“Pl. Mem.”), Dkt.

No. 81; Affidavit of Louis Pechman (“Pechman Aff.”) and attached exhibits, Dkt.

Nos. 80–80-9. On December 3, 2019, Defendants were ordered to show cause why a

default judgment should not be granted in Plaintiffs’ favor and to appear at a

hearing scheduled for January 3, 2020. Dkt. No. 83. Defendants failed to respond

to the order or appear at the hearing, at which Plaintiffs were found to have

sufficiently established Defendants’ liability. See Dkt. No. 95 at 4. As a result,

Plaintiffs’ motion for default judgment was granted on January 3, 2020 and the

matter was referred to me for an inquest on damages. Dkt. Nos. 86–87.

      On January 6, 2020, after identifying several calculations in Plaintiffs’

submissions that appeared to be unsupported or the result of mathematical errors, I

directed Plaintiffs to make a further submission as part of the inquest. Dkt. No. 88.

On January 24, 2020, Plaintiffs made a supplemental submission in the form of a

letter from attorney Laura Rodriguez (“Rodriguez Let.”), Dkt. No. 89, a damages

calculation spreadsheet, Dkt. No. 89-1, and supplemental affidavits from each

plaintiff explaining their calculations, Dkt. Nos. 89-2–89-5. On February 3, 2020,




                                           4
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 5 of 38




Oleaga moved to vacate the default judgment. Dkt. Nos. 91–93. This motion was

denied on May 14, 2020. Dkt. No. 95.

      Plaintiffs request damages in the amount of $143,301.67: $78,080.36 to

Salazar, $45,010.49 to Hernandez, $13,419.26 to Emiliano, and $6,791.56 to

Pichardo. Rodriguez Let. at 1; Dkt. No. 89-1 at 1. Plaintiffs also request $41,858 in

attorneys’ fees and costs in addition to pre-judgment and post-judgment interest.

Rodriguez Let. at 1; Pl. Mem. at 20–24. Defendants have filed no opposition to

Plaintiffs’ inquest submissions.

                                   II.   DISCUSSION

A.    Legal Standards

      “Even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of the damages

are not deemed true. The district court must instead conduct an inquiry in order to

ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.

(USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citation omitted).

“[E]ven when the defendant[s] default[ ] and [are] not present to object,” plaintiffs

have the burden of establishing their entitlement to “damages . . . based on

admissible evidence.” House v. Kent Worldwide Mach. Works. Inc., 359 F. App’x

206, 207 (2d Cir. 2010). To establish damages upon default, Plaintiffs must

demonstrate that the “compensation sought relate[s] to the damages that naturally

flow from the injuries pleaded.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty

Corp., 973 F.2d 155, 159 (2d Cir. 1992).




                                           5
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 6 of 38




      The Second Circuit has long approved the process of conducting an inquest by

affidavit, without an in-person court hearing, “‘as long as [the court has] ensured

that there was a basis for the damages specified in the default judgment.’”

Transatl. Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997) (quoting Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir.

1989)). In this case, “a hearing is not necessary, as documents submitted in this

action provide a ‘sufficient basis from which to evaluate the fairness’ of the damages

requested.” Am. Jewish Comm. v. Berman, No. 15-CV-5983 (LAK) (JLC), 2016 WL

3365313, at *4 (S.D.N.Y. June 15, 2016) (quoting Fustok, 873 F.2d at 40), adopted

by 2016 WL 4532201 (Aug. 29, 2016).

      An employee seeking to recover unpaid wages “‘has the burden of proving

that he performed work for which he was not properly compensated.’” Jiao v. Chen,

No. 03-CV-165 (DF), 2007 WL 4944767, at *2 (S.D.N.Y. Mar. 30, 2007) (quoting

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 689 (1946)). “[T]he employee

should not speculate, but may rely on his present memory and recollection to carry

the burden.” Maldonado v. La Nueva Rampa, Inc., No. 10-CV-8195 (LLS) (JLC),

2012 WL 1669341, at *3 (S.D.N.Y. May 14, 2012) (internal citations and quotation

marks omitted), adopted by Order dated Aug. 9, 2012 (Dkt. No. 20). Absent

“rebuttal by defendants . . . [the employee’s] recollection and estimates of hours

worked are presumed to be correct.” Kernes v. Glob. Structures, LLC, No. 15-CV-

659 (CM) (DF), 2016 WL 880199, at *6 (S.D.N.Y. Mar. 1, 2016) (internal citations

and quotation marks omitted) (alterations in original).




                                           6
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 7 of 38




B.    Analysis

      As an initial matter, there is no applicable statute of limitations defense

under NYLL or the FLSA here. Under NYLL, the statute of limitations is six years,

and under the FLSA, the statute of limitations is two years for standard violations

and three years for willful violations. See NYLL § 663(3); 29 U.S.C. § 255(a). The

amended complaint alleges that the acts of Defendants were willful (Compl. ¶¶ 91–

97), and the Court accepts this allegation as true given Defendants’ default. See,

e.g., Wicaksono v. XYZ 48 Corp., 10-CV-3635 (LAK) (JCF), 2011 WL 2022644, at *3

(S.D.N.Y. May 2, 2011) (because defendant defaulted and complaint alleged

willfulness, plaintiffs entitled to willfulness finding and application of FLSA three-

year statute of limitations), adopted by 2011 WL 2038973 (May 24, 2011).

Therefore, the limitations period for all of Plaintiffs’ federal claims is three

years. See, e.g., Rodriguez v. Queens Convenience Deli Corp., No. 09-CV-1089

(KAM) (SMG), 2011 WL 4962397, at *2 (E.D.N.Y. Oct. 18, 2011). “The statute of

limitations starts to run when the employee begins to work for the

employer.” Id. (citation omitted). Salazar alleges that she began working at Cocina

Taller in July 2014; Hernandez in July 2015; Emiliano in January 2016; and

Pichardo in March 2016. Compl. ¶¶ 29, 48, 67, 81. Because this action was

commenced on October 4, 2016, See Compl., less than three years after each

Plaintiff’s start date, their employment periods are within both statutes of

limitations.




                                            7
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 8 of 38




      1.     Unpaid Wages

             a.     Applicable Law

      Plaintiffs allege that they were not paid minimum wage, overtime, or spread

of hours compensation during their employment. Compl. ¶¶ 3, 41, 44–45, 60, 63, 74,

77, 85, 88. Employers must pay employees a statutory minimum wage according to

both federal and state law. See 29 U.S.C. § 206(a)(1); NYLL § 652(1); 12 NYCRR §

146-1.2. The FLSA requires employers to pay employees at least the federal

minimum wage for every hour worked, 29 U.S.C. § 206, or the state minimum wage

if it exceeds the federal minimum wage. See 29 U.S.C. § 218(a). Since 2009, the

minimum wage under the FLSA has been $7.25 per hour. 29 U.S.C. § 206(a)(1)(C).

Under NYLL, the state minimum wage was $8.00 per hour between December 31,

2013 and December 30, 2014; $8.75 per hour between December 31, 2014 and

December 30, 2015; and $9.00 per hour between December 31, 2015 and December

30, 2016. See NYLL § 652(1).

      In addition, both federal and state law require employers to pay employees

overtime wages in the amount of one and one-half times the minimum wage for

time worked in excess of 40 hours per week. 29 U.S.C. § 207(a)(1); 12 NYCRR §§

146-1.4, 142-2.2; Pequero v. Montafon, LLC, No. 18-CV-12187 (DF), 2020 WL

4016756, at *4 (S.D.N.Y. July 15, 2020) (FLSA “requires employers to pay overtime

for employment in excess of [40 hour per week] . . . at a rate not less than one and

one-half times the regular rate at which [the employee] is employed.”) (internal

quotation omitted) (quoting 29 U.S.C. § 207(a)(1)); Yeh v. Han Dynasty, Inc., No. 18-

CV-6018 (PAE), 2020 WL 883501, at *5 (S.D.N.Y. Feb. 24, 2020) (citing 29 U.S.C. §


                                          8
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 9 of 38




207(a), 12 NYCRR § 142-2.2). Appropriate overtime wages are “calculated by

multiplying [an employee’s] regular hourly rate (or the minimum wage rate, if his

regular hourly rate falls below the minimum wage) by one and one-half. That rate

is then multiplied by the number of hours in excess of forty hours the employee

worked each week.” Rosendo v. Everbrighten Inc., No. 13-CV-7256 (JGK) (FM),

2015 WL 1600057, at *4 (S.D.N.Y. Apr. 7, 2015), adopted by 2015 WL 4557147 (July

28, 2015).

      While Plaintiffs are limited to choosing a recovery for unpaid minimum and

overtime wages based on either the FLSA or NYLL, they may “recover under the

statute that provides for the greatest relief.” Arnoldo Lopez Vasquez v. Lahori

Kebab & Grill Corp., No. 18-CV-2117 (JS) (SIL), 2019 WL 4396724, at *6 (E.D.N.Y.

Aug. 13, 2019) (internal quotation omitted), adopted sub nom. Vasquez v. Lahori

Kebab & Grill Corp., 2019 WL 4620922 (Sept. 5, 2019). Here, the award of damages

should be made pursuant to NYLL because it provides the greatest relief under the

minimum wage laws (as well as for overtime, liquidated damages, and statutory

damages).

      Moreover, under New York law, employees are also entitled to receive

“spread of hours” compensation. This requires “one additional hour of pay at the

basic minimum hourly rate” for any workday that lasts longer than ten hours. 12

NYCRR § 146–1.6(a). “The additional hour of pay is not a payment for time worked

or work performed and need not be included in the regular rate for the purpose of

calculating overtime pay.” Id. § 146–1.6(e). To calculate damages owed for a spread




                                         9
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 10 of 38




of hours claim, one multiplies the number of days the employee worked more than

10 hours by the applicable minimum wage rate. See 12 NYCRR § 146–1.6.

             b.      Calculations Under the Applicable Law

      In making the following calculations, the Court will employ the minimum

wage rate under NYLL, as Plaintiffs have requested: $8.00 per hour from January

1, through December 31, 2014; $8.75 per hour between January 1 through

December 31, 2015; and $9.00 per hour from Januart 1 through December 31, 2016.

See Dkt. No. 89-1.

                      i. Salazar’s Wages

      The Court calculates the damages owed to Salazar by totaling the minimum

wage, overtime, and spread of hours compensation she is owed and subtracting from

that total the compensation she received. Salazar worked for Defendants from July

31, 2014 to June 10, 2016. Affidavit of Anyela Salazar dated Sept. 25, 2019

(“Salazar Aff.”), Dkt. No. 80-2 ¶ 1. During that time, she worked three different

schedules: one schedule involved working approximately 33.5 hours per week; a

second schedule involved 41.5 hours per week; and the third schedule involved 48

hours per week. Id. ¶¶ 10–11. Salazar worked 22 weeks when the NYLL statutory

minimum wage rate was $8.00 and the overtime rate was $12.00; 51 weeks when

the minimum wage rate was $8.75 and the overtime rate was $13.13; and 23 weeks

when the minimum wage rate was $9.00 and the overtime rate was $13.50. See

Dkt. No. 80-8 (damages chart).




                                           10
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 11 of 38




      The minimum wages owed per period are calculated by multiplying the

number of weeks worked per period by the schedule (average hours worked per

week), and further multiplying that total by the minimum wage rate. For example,

for 10 weeks in the pay period spanning from July 3, 2014 to December 31, 2014,

Salazar worked a schedule involving an average of 33.5 hours per week. The

minimum wage rate at that time was $8.00. Therefore, she is owed $2,680.00 for

that schedule during that period (10 weeks x 33.5 hours x $8.00 minimum wage).

For weeks during which Salazar worked more than 40 hours, the number of

overtime hours per week are subtracted from the total hours per week and

calculated according to the overtime rate, such that only 40 hours per week are

multiplied by the statutory minimum wage rate.

      Overtime wages owed are calculated by identifying the number of overtime

hours worked per week (i.e., the number of hours per week worked beyond 40 hours)

and multiplying that number by the number of weeks worked per pay period and

the overtime rate during the pay period. For example, Salazar earned 1.5 overtime

hours per week during weeks in which she worked 41.5 hours. In the pay period

spanning from July 3, 2014 to December 31, 2014, she worked a 41.5-hour schedule

for 6 weeks. During that time, the overtime rate was $12.00. Therefore, she is

owed $108.00 in overtime wages during that period for that schedule (6 weeks x 1.5

overtime hours x $12.00 overtime rate).




                                          11
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 12 of 38




      Spread of hours compensation is calculated by determining the number of

days per week during which Salazar worked longer than 10-hour shifts. 1 The Court

then multiplies the number of spread of hours days per week by the minimum wage

rate and the weeks worked per period to calculate the total spread of hours

compensation owed per period. For example, Salazar worked a schedule involving 2

spread of hours shifts per week for 10 weeks during the pay period spanning from

July 3, 2014 to December 31, 2014 (at which time the minimum wage rate was

$8.00). Therefore, for this schedule and pay period, she is owed $160.00 in spread of

hours compensation (2 spread of hours days per week x 10 weeks x $8.00 minimum

wage). Calculations for the total minimum wage, overtime, and spread of hours

compensation owed to Salazar are set out in the following table:




1 This number is determined by the shifts described in Salazar’s affidavit. For
example, when Salazar worked 33.5 hours per week, she worked two 12.5-hour
shifts and one 8.5-hour shift, totaling 2 spread of hours days per week. See Salazar
Aff. ¶ 10. When she worked 41.5 hours per week, the additional hours were added
to her 8.5 hour shift, bringing her total spread of hours days per week to three. Id;
see also Rodriguez Let. at 5.



                                         12
               Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 13 of 38




     Table 1: Minimum, Overtime (“OT”), and Spread of Hours (“SOH”)
     Compensation Salazar Should Have Earned
Pay Period        Weeks     Schedule    Min.    Min.        OT     OT       OT        SOH    SOH
                  Worked    (Avg. Hrs   Wage    Wage        Hrs    Rate     Owed      Days   Owed
                            Per         Rate    Owed        Per             Per       Per    Per
                            Week)               Per Pd      Week            Period    Week   Period
7/31/14 –         10        33.5        $8.00   $2,680.00   0      $12.00   $0.00     2      $160.00
12/31/14          6         41.5                $1,920.00   1.5             $108.00   3      $144.00
(22 weeks)        6         48                  $1,920.00   8               $576.00   2      $96.00
1/1/15 –          14        33.5        $8.75   $4,103.75   0      $13.13   $0.00     2      $245.00
5/30/15           3         41.5                $1,050.00   1.5             $59.09    3      $78.75
(21 weeks) 2      3         48                  $1,050.00   8               $315.12   2      $52.50
6/1/15 –          11        33.5                $3,224.38   0               $0.00     2      $192.50
9/30/15           3         41.5                $1,050.00   1.5             $59.09    3      $78.75
(17 weeks)        3         48                  $1,050.00   8               $315.12   2      $52.50
10/1/15 –         5         33.5                $1,465.63   0               $0.00     2      $87.50
12/31/15          4         41.5                $1,400.00   1.5             $78.78    3      $105.00
(13 weeks)        4         48                  $1,400.00   8               $420.16   2      $70.00
1/1/16 –          11        33.5        $9.00   $3,316.50   0      $13.50   $0.00     2      $198.00
6/10/16           6         41.5                $2,160.00   1.5             $121.50   3      $162.00
(23 weeks)        6         48                  $2,160.00   8               $648.00   2      $108.00

               Next, the Court calculates Salazar’s unpaid wages per period by adding the

     total wages owed per period and subtracting the amount of pay received. Salazar

     initially only received tips as compensation, although she later received $20 per

     workday beginning in June 2015 (regardless of hours worked), and $40 per day

     beginning in October 2015. Salazar Aff. ¶¶ 13–14. The total pay received per




     2 The pay period from 1/1/15–5/30/15 contains 21 weeks, as Plaintiffs recognized in
     their damages calculations. See Dkt. No. 89-1 at 2. However, for this pay period,
     Plaintiffs claim that Salazar worked Schedule 1 for 14 weeks, Schedule 2 for three
     weeks, and Schedule 3 for three weeks, which totals 20 weeks. See id. (Weeks
     Worked Schedule in Column E for time period from 1/1/15 to 5/30/15). Because it is
     unclear whether this tally reflects an error in Plaintiffs’ account of Salazar’s weeks
     worked, or is a reflection of the fact that Salazar did not work one of the weeks in
     the pay period, the Court calculates the number of weeks worked in this period
     according to the schedules set out in the damages calculations spreadsheet (which
     total 20 weeks).


                                                  13
             Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 14 of 38




    period is calculated by multiplying the number of days worked per week by the

    number of weeks per period at the rate per day. For example, in the pay period

    between June 1, 2015 and September 30, 2015, during which she was paid a flat

    rate of $20 per day, Salazar worked three days per week for 11 weeks. For that

    schedule in that pay period, then, she received $660.00 (3 days per week x 11 weeks

    per period x $20 per day). Salazar’s unpaid wages are set out in the following table:

    Table 2: Unpaid Wages Calculations for Salazar
Pay            Days     Weeks    Pay   Min. Wage    OT          SOH         Total       Unpaid
Period         Worked   Per      per   Owed Per     Owed        Owed        Pay         Wages per
               Per      Period   Day   Period       Per         Per         Received    Period
               Week                                 Period      Period      Per
                                                                            Period
7/31/14 –      3        10       $0    $2,680.00    $0.00       $160.00     $0.00       $2,840.00
12/31/14       4        6              $1,920.00    $108.00     $144.00     $0.00       $2,172.00
(22 weeks)     5        6              $1,920.00    $576.00     $96.00      $0.00       $2,592.00
1/1/15 –       3        14             $4,103.75    $0.00       $245.00     $0.00       $4,348.75
5/30/15        4        3              $1,050.00    $59.09      $78.75      $0.00       $1,187.84
(21 weeks)     5        3              $1,050.00    $315.12     $52.50      $0.00       $1,417.62
6/1/15 –       3        11       $20   $3,224.38    $0.00       $192.50     $660.00     $2,756.88
9/30/15        4        3              $1,050.00    $59.09      $78.75      $240.00     $947.84
(17 weeks)     5        3              $1,050.00    $315.12     $52.50      $300.00     $1,117.62
10/1/15 –      3        5        $40   $1,465.63    $0.00       $87.50      $600.00     $953.13
12/31/15       4        4              $1,400.00    $78.78      $105.00     $640.00     $943.78
(13 weeks)     5        4              $1,400.00    $420.16     $70.00      $800.00     $1,090.16
1/1/16 –       3        11             $3,316.50    $0.00       $198.00     $1320.00    $2,194.50
6/10/16        4        6              $2,160.00    $121.50     $162.00     $960.00     $1,483.50
(23 weeks)     5        6              $2,160.00    $648.00     $108.00     $1,200.00   $1,716.00
TOTAL                                  $29,950.26   $2,700.86   $1,830.50   $6,720.00   $27,761.62

             The principal wages due to Salazar (including minimum wages, overtime

    wages, and spread of hours compensation) therefore total $27,761.62.

                         ii. Hernandez’s Wages

             Hernandez was employed by Defendants from July 2015 to mid-November

    2016. Affidavit of Anel Hernandez dated Sept. 26, 2019 (“Hernandez Aff.”), Dkt. No.


                                              14
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 15 of 38




80-3 ¶ 2. He worked approximately 41.25 hours per week from July 2015 to June

23, 2016, 30.5 hours per week from June 24, 2016 to October 31, 2016, and 19 hours

per week after November 2016. Id. ¶¶ 11–15, 18. He worked 24 weeks when the

statutory minimum wage rate was $8.75 and the overtime rate was $13.13, and 45

weeks when the minimum wage rate was $9.00 and the overtime rate was $13.50.

      The Court calculates Hernandez’s total minimum, overtime, and spread of

hours wages owed per period based on the average hours worked and weeks worked

within each pay period. For any weeks in which Hernandez worked more than 40

hours, 40 of these hours are calculated according to the minimum wage rate, and

the rest of the hours are calculated according to the overtime rate. Moreover,

Hernandez averaged 2 spread of hours days per week from the beginning of his

employment until June 23, 2016. 3 Hernandez’s minimum, overtime, and spread of

hours calculations are summarized in in the following table:




3From July 2015 until June 23, 2016, Hernandez worked from 4:30 p.m. until 2:00
a.m. from Sunday to Thursday (9.5-hour shifts) and until 3:00 a.m. on Fridays and
Saturdays (10.5-hour shifts). Hernandez Aff. ¶ 11. Therefore, he worked 2 spread
of hours shifts per week during that time.


                                         15
             Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 16 of 38




     Table 3: Minimum, OT, and SOH Compensation Hernandez Should Have
     Earned per week
Pay          Weeks     Avg.        Min.      Min.        OT       OT        OT         SOH        SOH      SOH
Period       Worked    Hours       Wage      Wage        Hours    Rate      Owed       Days       Owed     Owed
                       Per         Rate      Owed        Per                Per Pd     Per        Per      Per Pd
                       Week                  Per Pd      Wk                            Week       week
7/15/15 –    24        41.25       $8.75     $8,400.00   1.25     $13.13    $393.90    2          $17.50   $420.00
12/31/15
1/1/16 –     25        41.25       $9.00     $9,000.00   1.25     $13.50    $421.88    2          $18.00   $450.00
6/23/16
6/24/16 –    18        30.5        $9.00     $4,941.00   0                  $0.00      0          $0.00    $0.00
10/31/16
11/1/16 –    2         19          $9.00     $342.00     0                  $0.00      0          $0.00    $0.00
11/15/16

             Hernandez received $40 per day, regardless of the hours he worked.

     Hernandez Aff. ¶ 18. The Court calculates Hernandez’s unpaid wages per period by

     adding the total minimum wages, overtime wages, and spread of hours

     compensation owed per period and subtracting the total pay received per period.

     Table 4: Unpaid Wages Calculations for Hernandez
 Pay              Days      Weeks          Pay   Min. Wage      OT         Total      Total Pay      Unpaid
 Period           Worked    Worked         per   Owed Per       Owed       SOH        Received       Wages Per
                  per                      day   Period         Per        Owed       Per            Period
                  Week                                          Period     Per        Period
                                                                           Period
 7/15/15 -        4         24             $40   $8,400.00      $393.90    $420.00    $3,840.00
                                                                                                     $5,373.90
 12/31/15
 1/1/16 –         4         25                   $9,000.00      $421.88    $450.00    $4,000.00
                                                                                                     $5,871.88
 6/23/16
 6/24/16 –        3         18                   $4,941.00      $0.00      $0.00      $2,160.00
                                                                                                     $2,781.00
 10/31/16
 11/1/16 –        2         2                    $342.00        $0.00      $0.00      $160.00
                                                                                                     $182.00
 11/15/16
 TOTAL                      69                   $22,683.00     $815.78    $870.00    $10,160.00     $14,208.78

             Thus, the amount of principal wages due to Hernandez is $14,208.78.

                                iii. Emiliano’s Wages

             Emiliano was employed by Defendants from January 18, 2016 to March 29,

     2016. Affidavit of Emmanuel Emiliano dated Oct. 9, 2019 (“Emiliano Aff.”), Dkt.



                                                         16
         Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 17 of 38




No. 80-4 ¶ 2. He worked approximately 28.5 hours per week for two weeks, and

37.5 hours per week beginning in his third week of employment. Id. ¶¶ 9–11. On at

least one week, he worked an additional 9.5 hours, for a total of 47.5 hours. Id.

¶ 11. 4 At all times during his employment, the NYLL statutory minimum wage

rate was $9.00 and the overtime rate was $13.50. The Court calculates Emiliano’s

total minimum and overtime wages owed per period based on the average hours

worked and weeks worked within each pay period, as follows:

Table 5: Minimum and OT Compensation Emiliano Should Have Earned
Per Period
    Pay         Weeks     Avg.    Min.    Min.        OT      OT       OT        Total
    Period      Per       Hours   Wage    Wage        Hours   Rate     Owed      Wages
                Period    Per     Rate    Owed Per    Per              per       Owed
                          Week            Period      Week             Period
    1/18/16 –   2         28.5    $9.00   $513.00     0       $13.50   $0        $513.00
    2/1/16
    2/2/16 –    7         38              $2,394.00   0                $0        $2,394.00
    3/29/16
                1         47.5            $360.00     7.5              $101.25   $461.25
    TOTAL                                                                         $3,368.25

          Emiliano should have earned $3,368.25 in wages, but instead received a lump

sum payment in the amount of $1,122.54. Id. ¶ 14. Therefore, the total amount in

unpaid minimum and overtime wages owed to Emiliano is $2,245.71.

                         iv. Pichardo’s Wages

          Defendants employed Pichardo from March 19, 2016 to April 21, 2016.

Affidavit of Carolina Pichardo dated Sept. 26, 2019 (“Pichardo Aff.”), Dkt. No. 80-5

¶ 2. In her first week of employment, Pichardo worked 2 days for a total of




4Each of Emiliano’s shifts were approximately 9.5 hours, see Emiliano Aff. ¶¶ 9–10,
so he is not owed spread of hours compensation, see also Dkt. No. 89-1 at 4.


                                              17
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 18 of 38




approximately 19 hours; thereafter, she worked three days per week for a total of

approximately 28.5 hours per week. Id. ¶¶ 11–12. 5 At all times during Pichardo’s

employment, the NYLL statutory minimum wage rate was $9.00. The Court

calculates Pichardo’s award for unpaid wages as follows:

Table 6: Minimum Wages Pichardo should have earned per week
            Pay Period          Weeks    Avg.       Min.    Total Min.
                                Worked   Hours      Wage    Wage Owed
                                         Per Week   Rate    Per Period
            3/19/16 - 3/26/16   1        19         $9.00   $171.00
            3/27/16 – 4/21/16   4        28.5               $1,026.00
            TOTAL                                           $1,197.00

      Pichardo should have earned a total of $1,197.00 for all of the hours worked,

but instead received a one-time payment of $240.00. Id. ¶ 13. Therefore, the

principal wages due to Pichardo total $957.00.

      2.     Liquidated Damages

      Plaintiffs also seek liquidated damages. Compl. ¶ 4; Pl. Mem. at 19–20.

Under state and federal law, employees are entitled to liquidated damages “equal to

[100%] of the total of such underpayments found to be due,” “unless the employer

proves a good faith basis for believing that its underpayment of wages was in




5Pichardo claims to have worked from approximately “4:30 p.m.to 2:00 or 3 a.m.”
and therefore could potentially qualify for spread of hours compensation for those
shifts that lasted until 3 a.m. Pichardo Aff. ¶ 12. However, as she does not describe
this number with specificity, and Plaintiffs do not claim that she is owed spread of
hours compensation in their damages calculations, see Dkt. No. 89-1 at 5, the Court
does not recommend that she be awarded spread of hours compensation and will
calculate the hours worked as if her shift lasted until 2:00 a.m.



                                         18
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 19 of 38




compliance with the law.” NYLL §§ 198(l-a), 663(1); 29 U.S.C. §§ 216(b), 260. 6

“Courts deem defendants’ actions willful where they have defaulted and . . . such

defaulting defendants will have obviously made no showing of good faith.”

Schalaudek v. Chateau 20th St. LLC, No. 16-CV-11 (WHP) (JLC), 2017 WL 729544,

at *10 (S.D.N.Y. Feb. 24, 2017) (quoting Xochimitl v. Pita Grill of Hell’s Kitchen,

Inc., No. 14-CV-10234 (JGK) (JLC), 2016 WL 4704917, at *18 (S.D.N.Y. Sept. 8,

2016), adopted by 2016 WL 6879258 (Nov. 21, 2016)), adopted as modified, 2017 WL

1968677 (May 11, 2017). Under New York Law, liquidated damages include

“spread-of-hours wages in addition to minimum and overtime wages.” Osorio v.

Taste of Thai Inc., No. 17-CV-5664 (JBW) (JO), 2018 WL 8059564, at *4 (E.D.N.Y.

Sept. 12, 2018), adopted by 2019 WL 1795954 (Mar. 29, 2019).

      Plaintiffs request liquidated damages in the amount of the unpaid minimum,

overtime, and spread of hours wages due under NYLL. Rodriguez Let. at 10.

Because Defendants have defaulted, I recommend that Plaintiffs receive liquidated

damages in the amounts equal to their principal unpaid wages (including minimum

and overtime wages and spread of hours compensation), as follows: $27,761.62 to

Salazar; $14,208.78 to Hernandez; $2,245.71 to Emiliano; and $957.00 to Pichardo.

      3.     Unlawful Deductions

      Salazar, Hernandez, and Emiliano each maintain that wages from their

paychecks were unlawfully deducted due to customer walkouts in the following



6Since the Second Circuit’s decision in Rana v. Islam, 887 F.3d 118, 123 (2d Cir.
2018), it has been settled law that a plaintiff may not receive “duplicative liquidated
damages” under both the FLSA and NYLL.


                                          19
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 20 of 38




amounts: $1,640 from Salazar, $500 from Hernandez, and $100 from Emiliano. See

Salazar Aff. ¶ 16; Hernandez Aff. ¶¶ 18–21; Emiliano Aff. ¶ 15. Under NYLL,

             No employer shall make any deduction from wages of an
             employee, except deductions which: a. are made in
             accordance with the provisions of any law or any rule or
             regulation issued by any governmental agency; or b. are
             expressly authorized in writing by the employee and are
             kept for the benefit of the employee . . . .

NYLL § 193(1). Customer walkout deductions do not qualify as a legitimate

deduction under the law. See, e.g., Cisneros-Calderon v. Salinas Enterprises, LLC,

No. 08-CV-6406 (KMK) (JCM), 2016 WL 11483853, at *5–8 (S.D.N.Y. Sept. 14,

2016) (damages awarded for defendant’s unlawful deductions from paychecks

including, inter alia, deductions made from customers’ alleged failure to pay

defendant), adopted as modified, 2016 WL 6651383 (S.D.N.Y. Nov. 10, 2016). 7

Accordingly, the Court recommends that Defendants be directed to reimburse the




7 Plaintiffs did not request that these unlawful deductions be calculated as part of
the total liquidated damages. See Rodriguez Let. at 10; Pl. Mem. at 19–20; Dkt. No.
89-1 at 2–4. Some courts have found that the New York regulation providing for
liquidated damages, “NYLL § 663[,] does not provide for liquidated damages for
violations of NYLL § 193, Article 6, concerning unlawful deductions from wages.”
Wimbush v. L.I.C. Pet Transp. Inc., No. 16-CV-5363 (PAE) (KNF), 2017 WL
10299581, at *15 (S.D.N.Y. Aug. 25, 2017), adopted in part, rejected in part on other
grounds, 2018 WL 3388296 (July 12, 2018); Chen v. New Fresco Tortillas Taco LLC,
15-CV-2158 (RA) (AJP), 2017 WL 818469, at *1 (S.D.N.Y. Mar. 1, 2017). But see
Greathouse v. JHS Sec. Inc., No. 11-CV-7845 (PAE) (GWG), 2012 WL 5185591, at *3
(S.D.N.Y. Oct. 19, 2012) (unlawful deductions “should have been included” in
calculation of liquidated damages), vacated and remanded on other grounds, 784
F.3d 105 (2d Cir. 2015). As Plaintiffs did not request that the unlawful deductions
be calculated as part of the liquidated damages, and at least some other courts have
found that they are not properly included in the calculation, the Court does not
recommend that the deductions be included in the liquidated damages award.


                                         20
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 21 of 38




following plaintiffs the following amounts to compensate for the unlawful

deductions: $1,640 to Salazar, $500 to Hernandez, and $100 to Emiliano.

      4.     Statutory Damages

      Under New York’s Wage Theft Prevention Act (“WTPA”), employers must

provide to employees, “with every payment of wages,” a statement that lists the

following:

             the dates of work covered by that payment of wages;
             name of employee; name of employer; address and phone
             number of employer; rate or rates of pay and basis
             thereof, whether paid by the hour, shift, day, week,
             salary, piece, commission, or other; gross wages;
             deductions; allowances, if any, claimed as part of the
             minimum wage; and net wages . . . . [T]he statement shall
             include the regular hourly rate or rates of pay; the
             overtime rate or rates of pay; the number of regular hours
             worked, and the number of overtime hours worked.

NYLL § 195(3).

      The WTPA also requires that employers provide each employee with a wage

notice at the time of hiring that contains the following information:

             the rate or rates of pay and basis thereof, whether paid by
             the hour, shift, day, week, salary, piece, commission, or
             other; allowances, if any, claimed as part of the minimum
             wage, including tip, meal, or lodging allowances; the
             regular pay day designated by the employer in accordance
             with section one hundred ninety-one of this article; the
             name of the employer; any “doing business as” names
             used by the employer; the physical address of the
             employer’s main office or principal place of business, and
             a mailing address if different; the telephone number of
             the employer; plus such other information as the
             commissioner deems material and necessary.

NYLL § 195(1)(a).




                                          21
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 22 of 38




      Employees who are not provided a wage notice within ten business days of

their first day of work can recover damages of “$50 for each workday that a

violation occurs or continues to occur, not to exceed $5,000,” and employees can

recover “$250 for each workday that a wage statement violation occurs or continues

to occur, not to exceed $5,000.” Canaveral v. Midtown Diner NYC, Inc., No. 19-CV-

635 (JLC), 2019 WL 4195194, at *5 (S.D.N.Y. Sept. 5, 2019) (citation omitted).

      Plaintiffs all allege that they never received a wage notice or a wage

statement that complied with NYLL. Salazar Aff. ¶¶ 20–22; Hernandez Aff. ¶¶ 23–

25; Emiliano Aff. ¶¶ 18–20; Pichardo Aff. ¶¶ 16–18. As Salazar and Hernandez

worked more than 100 days for Defendants, they are entitled to the maximum

$5,000 for wage statement violations and $5,000 for wage notice violations, for a

total of $10,000 each. Emiliano worked for a total of 39 days for Defendants, and

should therefore receive $1,950 for wage notice violations (39 days x $50) and the

maximum of $5,000 for wage statement violations. 8 Pichardo worked for a total of

14 days for the Defendants and as such, should receive $700 for wage notice

violations (14 days x $50), and the maximum of $5,000 for wage statement

violations. 9 Plaintiffs’ should therefore be awarded statutory damages as follows:

$10,000 each to Salazar and Hernandez; $6,950 to Emiliano; and $5,700 to

Pichardo, for a total of $32,650.


8Emiliano worked for Defendants three times a week for two weeks; four times per
week for seven weeks; and five times per week for one week, or 39 days in total.
Emiliano Aff. ¶¶ 9–11.
9 Pichardo worked for Defendants twice in one week and three times per week for
four additional weeks, or 14 days in total. Pichardo Aff. ¶ 2.


                                         22
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 23 of 38




      5.     Summary of Total Damages

      In sum, Plaintiffs are entitled to $125,236.22, before the inclusion of pre- and

post-judgment interest, attorneys’ fees, or costs. Plaintiffs’ total damages owed

before interest are summarized in the following table:

Table 7: Total Damages Calculations
                               Salazar           Hernandez    Emiliano     Pichardo
 Unpaid Wages                  $27,761.62        $14,208.78   $2,245.71    $957.00
 Liquidated Damages            $27,761.62        $14,208.78   $2,245.71    $957.00
 Unlawful Deductions           $1,640.00         $500.00      $100.00      $0
 Statutory Damages             $10,000.00        $10,000.00   $6,950.00    $5,700.00
 TOTAL                         $67,163.24        $38,917.56   $11,541.42   $7,614.00

      6.     Pre-judgment Interest

      Plaintiffs also seek pre-judgment interest. Compl. ¶ 4; Rodriguez Let. at 2–4.

“[C]ourts typically award pre-judgment interest on damages for NYLL violations.”

Pineda v. Frisolino, Inc., No. 15-CV-3774 (GBD), 2017 WL 3835882, at *13

(S.D.N.Y. Aug. 29, 2017) (quoting McLean v. Garage Mgmt. Corp., No. 09-CV-9325

(DLC), 2012 WL 1358739, at *10 (S.D.N.Y. Apr. 19, 2012)). Pre-judgment interest

is appropriate even when a plaintiff is also awarded liquidated damages under

NYLL. See, e.g., id. (citing Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 265 (2d

Cir. 1999)). Pre-judgment interest applies only to the actual, compensatory

damages, and not to liquidated damages or to damages recovered due to violations

of wage statement or wage notice provisions. See, e.g., Salustio v. 106 Columbia

Deli Corp., No. 15-CV-6857 (GWG), 2017 WL 3736695, at *14 (S.D.N.Y. Aug. 30,

2017) (pre-judgment interest “not available for violations of the wage statement or




                                            23
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 24 of 38




wage notice provisions” and “applies only to the amount of underpayment of wages,

not the liquidated damages”).

      New York law provides that interest shall be at the rate of nine percent per

year. N.Y. C.P.L.R. § 5004. Courts in this District have generally calculated pre-

judgment interest from “a singular, midpoint date and by multiplying the principal

by the interest rate by the time period — from a singular, midpoint date — up until

and including the date judgment is entered.” Soto v. Los Corbaticas Deli Grocery II

Corp., No. 18-CV-3602 (JGK) (JLC), 2018 WL 4844018, at *7 (S.D.N.Y. Oct. 5,

2018), adopted by 2018 WL 6173713 (Nov. 23, 2018).

             a. Salazar’s Pre-Judgment Interest

      July 6, 2015 is the approximate midpoint between Salazar’s first (July 31,

2014) and last (June 10, 2016) date of employment. 10 See Salazar Aff. ¶ 2. As

previously calculated, the principal amount she is owed in unpaid minimum and

overtime wages and spread of hours compensation is $27,761.62. Thus, I

recommend that Salazar receive nine percent interest on a balance of $27,761.62

from July 6, 2015 until the date that judgment is entered.

             b. Hernandez’s Pre-Judgment Interest




10 Plaintiffs appear to have calculated the midpoint between the date the first
paycheck would have been due, rather than the date that each plaintiff began
working. See Dkt. No. 89-1 at 2–5 (start dates for calculating pre-judgment interest
listed as two weeks after each Plaintiff began employment). The Court calculates
the midpoint between the dates each Plaintiff began and ended working for
Defendants. See, e.g., Jemine v. Dennis, 901 F. Supp. 2d 365, 390 (E.D.N.Y. 2012)
(midpoint is date “between when plaintiff[s] began and ceased working for
defendant[s]”) (internal quotation omitted).


                                         24
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 25 of 38




      The approximate midpoint between Hernandez’s start date (July 15, 2015)

and end date (November 15, 2016) is March 15, 2016. See Hernandez Aff. ¶ 2. As

noted above, he is owed $14,208.78. in unpaid wages and spread of hours

compensation. Accordingly, a nine percent annual interest rate on $14,208.78

should be applied from March 15, 2016 until the date that judgment is entered.

             c. Emiliano’s Pre-Judgment Interest

      February 22, 2016 is the approximate midpoint between the first date of

Emiliano’s employment (January 18, 2016) and his end date (March 29, 2016). See

Emiliano Aff. ¶ 2. The amount of unpaid wages and spread of hours compensation

he is owed totals $2,245.71. Emiliano should therefore receive nine percent interest

on a balance of $2,245.71 from February 26, 2016 until the date that judgment is

entered.

             d. Pichardo’s Pre-Judgment Interest

      April 4, 2016 is the approximate midpoint between Pichardo’s start date of

March 19, 2016 and her end date of April 21, 2016. See Pichardo Aff. ¶ 2. The

principal amount she is owed in unpaid wages and spread of hours compensation is

$1,011.00. Pichardo should therefore receive nine percent interest on a balance of

$1,011.00 from July 10, 2015 until the date that judgment is entered.

      7.     Post-judgment Interest

      Plaintiffs additionally seek post-judgment interest. Compl. ¶ 4; Pl. Mem at

21. The Second Circuit has held that “an award of postjudgment interest is

mandatory” and shall be calculated pursuant to federal statute. Schipani v.




                                         25
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 26 of 38




McLeod, 541 F.3d 158, 165 (2d Cir. 2008). Post-judgment interest should be

“calculated based on the weekly average one-year constant maturity Treasury yield

for the week preceding the date on which judgment is entered.” Martir v.

Huntington Provisions Inc., No. 19-CV-192412 (DRH) (AYS), 2020 WL 2736696, at

*7 (E.D.N.Y. Apr. 29, 2020), adopted by 2020 WL 2735173 (May 26, 2020); see also

28 U.S.C. § 1961(a) (“[I]nterest shall be calculated from the date of the entry of the

judgment, at a rate equal to the weekly average 1-year constant maturity Treasury

yield, as published by the Board of Governors of the Federal Reserve System, for the

calendar week preceding.”). Plaintiffs are entitled to post-judgment interest on all

sums awarded, commencing when the Clerk of the Court enters judgment until the

date of payment.

      8.     Attorneys’ Fees

      Plaintiffs seek attorneys’ fees in the amount of $41,305.00, and $533 in costs.

Pl. Mem. at 24; Dkt. No. 80-9. 11 Plaintiffs are permitted to payment of attorneys’

fees and costs under both the FLSA and NYLL. 29 U.S.C. § 216(b); NYLL § 198(l-

a). Courts determine a reasonable fee by multiplying “the number of hours

reasonably expended on the litigation” by “a reasonable hourly rate.” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983); see also Millea v. Metro-North R.R. Co., 658

F.3d 154, 166 (2d Cir. 2011); Arbor Hill Concerned Citizens Neighborhood Ass’n. v.

Cty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008).



 According to Plaintiffs’ memorandum, they seek $41,305 in fees and $533 in costs.
11

This total is $41,838. Plaintiffs’ supplemental letter, however, seeks $41,858.
Rodriguez Let. at 1.


                                          26
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 27 of 38




      Plaintiffs must “document the application [for fees and costs] with

contemporaneous time records . . . specify[ing], for each attorney, the date, the

hours expended, and the nature of the work done.” N. Y. State Ass’n for Retarded

Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983); see also Scott v. City of

N.Y., 626 F.3d 130, 132 (2d Cir. 2010). Ultimately, a court’s discretion to set a fee

award is broad. See Hensley, 461 U.S. at 437; Matusick v. Erie Cnty. Water

Auth., 757 F.3d 31, 64 (2d Cir. 2014).

             a.     Reasonable Hourly Rate

      The reasonable hourly rate is the amount “a reasonable, paying client would

be willing to pay,” which varies by practice area and location. See Arbor Hill, 522

F.3d at 190. It is determined according to “market rates prevailing in the

community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Restivo v. Hessemann, 846 F.3d 547, 590 (2d Cir. 2017)

(quoting Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998) (internal quotations

omitted)). A court may “rely on its own knowledge of local, comparable rates” in

making this determination. Schalaudek, 2017 WL 729544, at *12 (citing Yuquilema

v. Manhattan’s Hero Corp., No. 13-CV-461 (WHP) (JLC), 2014 WL 4207106, at *3–4

(S.D.N.Y. Aug. 26, 2014)). Courts in this Circuit use the additional factors of “the

labor and skill required, the difficulty of the issues, [and] the attorneys’ customary

hourly rate” in determining a reasonable hourly rate. Calle v. Yoneles Enterprises,

Inc., No. 16-CV-1008 (NGG) (RLM), 2017 WL 6942652, at *18 (E.D.N.Y. Oct. 24,

2017) (citing Arbor Hill, 522 F.3d at 186 n.3, 190), adopted by 2018 WL 401269




                                          27
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 28 of 38




(Jan. 12, 2018). Ultimately the Court is tasked not with asking “whether the

attorneys on this case properly command the rates they seek,” but rather with

“determin[ing] the cheapest hourly rate an effective attorney would have charged.”

O.R. v. New York City Dep’t of Educ., 340 F. Supp. 3d 357, 364 (S.D.N.Y. 2018)

(citing Arbor Hill, 522 F.3d at 184). 12

       In this case, Plaintiffs seek an hourly rate of $600 for attorney Louis

Pechman of the Pechman Law Group. Pl. Mem. at 23. Pechman graduated from

Fordham Law School more than 35 years ago, has specialized in labor and

employment law throughout his career, was a partner at Berke-Weiss & Pechman

LLP for 18 years, and founded Pechman Law Group in January 2015. Pechman Aff.

¶¶ 52–55. Other courts in this District have described Pechman as having

“significant experience” and an “excellent reputation in this District in the field of

employment law.” Manley v. Midan Rest. Inc., No. 14-CV-1693 (HBP), 2017 WL

1155916, at *9 (S.D.N.Y. Mar. 27, 2017). Nevertheless, the Court finds that the

hourly rate requested is high compared with the typical rate for partners in similar

cases. See Velandia v. Serendipity 3, Inc., No. 16-CV-1799 (AJN), 2018 WL

3418776, at *4 (S.D.N.Y. July 12, 2018) (within this District, “FLSA litigators are

rarely awarded over $450 per hour”) (citing Manley, 2017 WL 1155916, at *11)




12The Court thus respectfully disagrees with Plaintiffs’ counsel, who contends that
“the regular hourly rate paid by [their] clients is a better indicator of [their]
prevailing hourly rate, rather than the imaginary rate based on urban legend which
is typically awarded to contingency attorneys in this District whose clients never
pay by the hour.” Pl. Mem. at 23, n.4. The Court does not believe this position is
consistent with the dictates of Arbor Hill.


                                           28
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 29 of 38




(collecting cases). Moreover, other courts in this Circuit have reduced Pechman’s

hourly rate to $500 per hour or less. See Hernandez v. Boucherie LLC, No. 18-CV-

7887 (VEC), 2019 WL 3765750, at *4 (S.D.N.Y. Aug. 8, 2019) (Pechman’s rate

reduced from $600 to “very generous $500 per hour”); Sajvin v. Singh Farm Corp.,

No. 17-CV-04032 (AMD) (RER), 2018 WL 4214335, at *9 (E.D.N.Y. Aug. 13, 2018)

(same), adopted by 2018 WL 4211300 (Sept 4, 2018); Velandia, 2018 WL 3418776, at

*4 (same); Cazarez v. Atl. Farm & Food Inc., No. 15-CV-2666 (CBA) (RML), 2017

WL 3701687, at *7 (E.D.N.Y. May 31, 2017) (Pechman’s rate reduced to $400),

adopted by 2017 WL 3701479 (Aug. 25. 2017). Consistent with these cases, the

Court recommends that Pechman’s hourly rate be reduced to $500.

      Plaintiffs seek an hourly rate of $400 per hour for attorney Lillian M.

Marquez, who has been a member in good standing of the New York State Bar since

2011, and who is fluent in Spanish. Pl. Mem. at 23; Pechman Aff. ¶ 58. Marquez

worked as an associate attorney at Pechman Law Group from September 2016

through August 2019, and had previous experience as a staff attorney for the U.S.

Court of Appeals for the Second Circuit and as a law clerk in the Eastern District of

New York. Id. Courts in this District have previously concluded that a rate of $400

per hour is an “excessively” high rate for associates in wage-and-hour cases, and

“routinely approve of an hourly rate for associates between $200 and $300.”

Velandia, 2018 WL 3418776, at *4 (citation omitted); see also Crowhurst v.

Szczucki, No. 16-CV-182 (BAF) (GWG), 2019 WL 6122645, at *11 (S.D.N.Y. Nov. 19,

2019) (courts have “commonly awarded experienced wage-and-hour attorneys rates




                                         29
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 30 of 38




between $300 and $400 per hour”), adopted by 2020 WL 133509 (Jan. 11, 2020).

Recent decisions have reduced Marquez’s hourly rate to $300 or less. See

Hernandez, LLC, 2019 WL 3765750, at *4 (reducing Marquez’s rate to $300);

Cazarez, 2017 WL 3701687, at *7 (reducing Marquez’s rate to $250). As such, the

Court recommends that Marquez’s hourly rate be reduced to $300.

      For associate Laura Rodriguez, who is a native Spanish speaker, Plaintiffs

seek $350 per hour. Pl. Mem. at 23; Pechman Aff. ¶ 59. Rodriguez was admitted to

the New York Bar nearly five years ago, has worked on more than 70 wage-and-

hour cases, and currently teaches a class at Fordham University School of Law on

employment law. Id. In this district, “less experienced attorneys, including

associates, are commonly awarded fees of about $200 to $275 per hour.” Douglas v.

Anthem Prods., LLC, No. 18-CV-5789 (GWG), 2020 WL 2631496, at *3 (S.D.N.Y.

May 26, 2020) (citation omitted) (collecting cases). Accordingly, the Court

recommends reducing Rodriguez’s hourly rate to $250.

      Plaintiffs also request $100 per hour for paralegals and law clerks who

worked on this matter. Pechman Aff. ¶ 61. Other courts in this District have found

$100 to be a reasonable rate for paralegals in similar cases. See, e.g., Gonzalez v.

Scalinatella, Inc., 112 F. Supp. 3d 5, 29 (S.D.N.Y. 2018) (collecting cases).

Therefore, the Court recommends approving the $100 hourly rate.

             b.     Reasonable Hours Expended

      After determining the appropriate hourly billing rate, the court calculates the

hours reasonably expended in this case. “In evaluating the reasonableness of hours




                                          30
      Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 31 of 38




expended, courts consider ‘not whether hindsight vindicates an attorney’s time

expenditures, but whether, at the time the work was performed, a reasonable

attorney would have engaged in similar time expenditures.’” O.R., 340 F. Supp. 3d

at 366–67 (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1999)). Courts must

make “a conscientious and detailed inquiry into the validity of the representations

that a certain number of hours were usefully and reasonably expended.” De La

Cruz Moreno v. Happy Angel Nail Spa Inc., No. 15-CV-10078 (LGS) (GWG), 2019

WL 2438966, at *9 (S.D.N.Y. June 12, 2019) (citing Lunday v. City of Albany, 42

F.3d 131, 134 (2d Cir. 1994)), adopted by 2019 WL 2717153 (June 28, 2019). “In

determining what fee is reasonable, the court takes account of claimed hours that it

views as ‘excessive, redundant, or otherwise unnecessary.’” Bliven v. Hunt, 579

F.3d 204, 213 (2d Cir. 2009) (quoting Hensley, 461 U.S. at 434).

      “Courts in this Circuit have recognized a district court’s authority to make

across-the-board percentage cuts in hours, as opposed to an item-by-item approach,

to arrive at the reasonable hours expended.” Williams v. Epic Sec. Corp., 368 F.

Supp. 3d 651, 656–57 (S.D.N.Y. 2019) (citing Leevson v. Aqualife USA, Inc., 296 F.

Supp. 3d 503, 526 (E.D.N.Y. 2017)). “In making its determination of the percentage

reduction to be used, the Court is guided by rough justice principles. . . . ‘[T]rial

courts may take into account their overall sense of a suit, and may use estimates in

calculating and allocating an attorney’s time.’” Id. at 660 (quoting Errant Gene

Therapeutic, LLC v. Sloan-Kettering Inst. for Cancer Research, 286 F. Supp. 3d 585,

588 (S.D.N.Y. 2018)).




                                           31
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 32 of 38




      Here, Plaintiffs’ legal team billed a total of 121.2 hours in this case: Pechman

billed 8 hours, Marquez billed 47.9 hours, Rodriguez billed 50.3 hours, and

paralegals and law clerks billed 15 hours. Pechman Aff. ¶ 61. Counsel have

submitted time records with sufficient details including dates, description of the

services rendered, and hours expended. However, the number of hours expended is

excessive in this case. Plaintiffs cite to no cases that would justify the number of

hours sought in a default case such as this one; rather, counsel merely asserts ipse

dixit that the number of hours reported were reasonable and compiled from

contemporaneous time records, and that any duplicative billing records were

removed. Id. ¶¶ 61–63. But the number of hours billed in this case far exceeds

(indeed, more than doubles) the typical hours awarded in wage-and-hour cases in

which the defendant defaults. See, e.g. Lopez v. Emerald Staffing, Inc., No. 18-CIV-

2788 (SLC), 2020 WL 915821, at *14 (S.D.N.Y. Feb. 26, 2020) (68.5 hours

reasonable in multiple plaintiff wage-and-hour case litigated for nearly two years

but ultimately decided on default); Gonzales v. Gan Israel Pre-Sch., No. 12-CV-6304

(MKB) (VMS), 2014 WL 1011070, at *21 (E.D.N.Y. Mar. 14, 2014) (49.9 hours

reasonable in two-plaintiff wage-and-hour case in which defendants defaulted);

Said v. SBS Elecs., Inc., No. 08-CV-3067 (RJD) (JO), 2010 WL 1265186, at *11

(E.D.N.Y. Feb. 24, 2010) (awarding 41.35 hours of attorneys’ fees instead of 165.4

hours sought in wage-and-hour case in which defendant defaulted), adopted as

modified, 2010 WL 1287080 (Mar. 31, 2010).




                                          32
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 33 of 38




      For starters, there are a number of entries in the time records that the Court

views as “excessive” or “unnecessary.” Bliven, 579 F.3d at 213. First, many of

Marquez and Rodriguez’s entries reflect administrative work. 13 “Filing a document

is plainly a task that could have been performed by a junior associate or paralegal,

billing at a lower hourly rate.” Pastor v. Alice Cleaners, Inc., No. 16-CV-7264 (JLC),

2017 WL 5625556 at *8 (S.D.N.Y. Nov. 21, 2017) (citing Almanzar v. 1342 St.

Nicholas Ave. Rest. Corp., No. 14-CV-7850 (VEC) (DF), 2016 WL 8650464, at *19

(S.D.N.Y. Nov. 7, 2016), adopted by 2017 WL 1194682 (Mar. 30, 2017)). “[P]urely

clerical” work such as that claimed here is not recoverable in attorney’s fees.

Lizondro-Garcia v. Kefi LLC, No. 12-CV-1906 (HBP), 2015 WL 4006896, at *9

(S.D.N.Y. July 1, 2015) (citing Kahlil v. Original Old Homestead Rest., Inc., 657 F.

Supp. 2d 470, 478 (S.D.N.Y. 2009)). Second, there are many examples in the

timekeeping record of “0.10 hours” for “ministerial tasks that could not possibly

have taken more than a few moments.” Hernandez, 2019 WL 3765750, at *6. 14


13 See, e.g., Dkt. No. 80-9 at 3–4, 8, 10–11, 13 (“ECF File complaint, summonses”
10/4/2016; “Print summonses and draft and file notice of appearance” 10/7/2016;
“Scan and file affidavits of service” 11/10/2016; “Draft and file LT to RWS to extend
time to respond” 12/28/2016; “Scan and file Amended Complaint” 1/12/2017; “Draft
and file Certificate of Service of Letter Motion to Compel” 7/7/2017; “Draft and ECF-
file Adjournment Request” 8/3/2017; “File NOA and Proofs of Claims in SDNY
Bankruptcy Court” 11/14/2017; “ECF File adjournment letter and fax to Chambers
courtesy copy” 3/8/2018; “Email copy of order and letter to bankruptcy counsel; ECF
file both” 4/10/2019; “Review docket and motion to compel; draft and ECF file status
letter” and “ECF file status letter re: discovery download and email same to
opposing counsel” 5/20/2019; “File letter and extension request” 9/13/2019; “Prepare
and file certificate of service on defendants” 9/17/2019; “Finalize for filing and file
default motion and all related documents” 11/21/2019).
14See, e.g., Dkt. No. 80-9 at 3–11, 13–14 (“Call and email with Emiliano re:
schedules images” 9/23/2016; emails and calls with Emiliano regarding case status


                                          33
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 34 of 38




Marquez, Rodriguez, and Pechman billed a total of 9.5 hours in entries marked

“0.10 hours.” Dkt. No. 80-9 at 3–14. As other courts have noted, where an attorney

repeatedly bills 0.10 hours for “discrete task[s],” but, when taken together, it

appears likely those tasks “occupied less than the sum total of the 0.10 hour

increments, such a practice can improperly inflate the number of hours billed

beyond what is appropriate.” Hernandez, 2019 WL 3765750, at *6 (quoting C.D. v.

Minisink Valley Cent. Sch. Dist., No. 17-CV-7632 (PAE), 2018 WL 3769972, at *8

(S.D.N.Y. Aug. 9, 2018)) (quotation marks omitted).

      Additionally, while it is true that this case has a somewhat longer history

than similar wage-and-hour cases decided by default judgment, the length of time

that the case has been pending does not necessarily reflect the amount of work

called for, as it was stayed for more than a year and half during the pendency of 203

Lena’s bankruptcy case. See Dkt. No. 44. During this time (between September 7,

2017 and May 16, 2019), Plaintiffs’ counsel had very few tasks; they appear to have

engaged in some settlement discussions with Defendants and conversations with

their clients, filed a notice of claim in bankruptcy court, and requested




and scheduling on 10/21/2016, 10/26/2016, 11/3/2016, 11/11/2016, 1/9/2017,
1/17/2017, 3/1/2017, 3/21/2017, 4/13/2017; “Review offer from accountant” 5/17/2017;
calls, emails, and text messages discussing conveying settlement offers 5/30/2017,
6/1/2017, 6/23/2017, 9/7/2017, 9/29/2017, 8/7/2018, 4/24/2019, 7/8/2019, 8/6/2019;
“Fax courtesy copy to Chambers’ email copy of Motion to Adjourn Defendants”
8/3/2017; “TC with Morrison and Pechman – no update” 11/10/2017; “Review and
download certificate of default” 8/19/2019; “Review briefing schedule issued for
default judgment motion with Pechman” 8/20/2019; “Download and review court
order extending time to file motion. Save and update calendar re: same” 9/13/2019;
“Call to Emiliano and leave message re: appointment and affidavit” 10/3/2019).


                                          34
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 35 of 38




adjournments of conferences. See Dkt. No. 80-9 at 9–10. Overall, the scope of

representation for Plaintiffs’ counsel included two court appearances, see Docket

Entries dated February 7, 2017 and January 3, 2020, and the filing of the following:

complaint; amended complaint; letter-motion to compel; requests for adjournments

of conferences; status reports; proposed clerk’s certificate of default and order to

show cause for default judgment, including a memorandum of law and other

evidence; further submissions as part of the inquest; and opposition to Oleaga’s

motion to vacate default judgment. See Dkt. Nos. 1, 27, 36, 46, 49, 51, 56, 59, 62,

65, 70, 72, 75, 78–82, 89, 94.

      At the same time, the case was decided without any discovery, and the only

factual disputes involved how many hours each of the four Plaintiffs worked.

Therefore, while it is understandable that counsel expended more hours on this case

than a typical wage-and-hour case resolved by default judgment, the reported hours

are still excessive. Accordingly, the Court recommends a 30% reduction in

Pechman, Marquez, and Rodriguez’s hours, which results in a total of 89.34 hours,

still very much on the high end for cases in this posture. See, e.g., Lora v. Grill on

2nd LLC, No. 18-CV-4949 (JMF), 2018 WL 5113953, at *2 (S.D.N.Y. Oct. 19, 2018)

(“In light of the seeming lack of complexity of the legal and procedural issues at play

and counsel's time and labor, the Court finds that the fee request should be reduced

by 50%.”); see also, e.g., Dacas v. Duhaney, No. 17-CV-3568 (EK) (SMG), 2020 WL

4587343, at *5 (E.D.N.Y. June 18, 2020) (30% reduction in hours), adopted by 2020

WL 4586371 (Aug. 10, 2020); Dominguez v. 322 Rest. Corp., No. 14-CV-3643 (RA),




                                           35
        Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 36 of 38




2019 WL 2053995, at *3 (S.D.N.Y. May 9, 2019) (same). The Court’s

recommendations for the award of attorneys’ fees are summarized in the table

below:

Table 8: Attorneys’ Fees Calculations
              Name         Hourly Rate     Hours                           Fee
              Pechman      $500            5.6 (8 less 30%)           $2,800.00
              Marquez      $300            33.53 (47.9 less 30%)     $10,059.00
              Rodriguez    $250            35.21 (50.3 less 30%)      $8,802.50
              Paralegals   $100            15                         $1,500.00
              Total                        89.34                     $23,161.50

         9.     Costs

         An employee who prevails in a wage-and-hour action is entitled to recover

costs in addition to other damage awards. NYLL § 663(1). “As with attorneys’ fees,

[a] requesting party must substantiate the request for costs.” Guo v. Tommy’s

Sushi, Inc., No. 14-CV-3964 (PAE), 2016 WL 452319, at *3 (S.D.N.Y. Feb. 5, 2016);

see also, e.g., Euceda v. Preesha Operating Corp., No. 14-CV-3143 (ADS) (SIL), 2017

WL 3084490, at *4 (E.D.N.Y. June 30, 2017) (“In the absence of adequate

substantiation, a party is not entitled to recover costs. . . . Plaintiff has failed to

provide any substantiation, such as invoices or receipts, documenting the costs he

now seeks to recover.”), adopted by 2017 WL 3084408 (E.D.N.Y. July 18, 2017).

         Here, Plaintiffs seek costs in the amount of $533.00: $400 for the court filing

fee and $153 for the service of summons and complaint on Defendants ($51 per

Defendant). Dkt. Nos. 80 ¶ 64; 80-9 at 14. 15 The Court takes judicial notice of the




15   As noted, Plaintiffs mistakenly seek $533 instead of $553.


                                            36
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 37 of 38




$400 filing fee. Soto, 2018 WL 4844018, at *9. However, counsel has not submitted

underlying documentation for the process server fees, apart from the billing sheet

generated by the Pechman Law Group. Other courts have found similar

documentation to be inadequate. See, e.g., Pastor, 2017 WL 5625556, at *9 (award

of process server costs denied where counsel provided only “its own billing sheet” as

documentation) (internal alterations omitted) (quoting Almanzar, 2016 WL

8650464, at *19). The Court does not recommend the award of costs without proper

documentation. Thus, the award of costs should be limited to $400.

                               III.   CONCLUSION

      For the foregoing reasons, I recommend that Plaintiffs be awarded the

following amounts: Salazar should be awarded $67,163.24 in damages, Hernandez

should be awarded $38,917.56 in damages, Emiliano should be awarded $11,541.42

in damages, and Pichardo should be awarded $7,614.00 in damages, along with pre-

judgment interest as set forth herein. I also recommend that Plaintiffs be awarded

attorneys’ fees and costs in the amount of $23,561.50 and post-judgment interest on

all sums.

                  PROCEDURE FOR FILING OBJECTIONS
                 TO THIS REPORT AND RECOMMENDATION

      Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to

file written objections. See also Fed. R. Civ. P. 6. Such objections, and any

responses to such objections, shall be filed with the Clerk of Court, with courtesy

copies delivered to the chambers of the Honorable Vincent L. Briccetti and to the



                                          37
     Case 7:16-cv-07743-VB-JLC Document 99 Filed 09/18/20 Page 38 of 38




chambers of the undersigned, United States Courthouse, 500 Pearl Street, New

York, New York, 10007. Any requests for an extension of time for filing objections

must be directed to Judge Briccetti.

      FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS

WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72. See Thomas v.

Arn, 474 U.S. 140 (1985); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).

Dated: September 18, 2020
       New York, New York




                                        38
